           Case 2:19-cv-00986-FMO-SK Document 64-2 Filed 03/13/20 Page 1 of 3 Page ID #:953


            1    BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10
          11     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          12     Situated,                               DECLARATION OF BRIAN M. LUTZ
                                                         IN SUPPORT OF DEFENDANTS’
          13                       Plaintiff,            MOTION TO DISMISS FIRST
                                                         AMENDED CLASS ACTION
          14           v.                                COMPLAINT FOR VIOLATION OF
                                                         THE FEDERAL SECURITIES LAW
          15     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          16     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,                         Hearing:
          17                                             Date:      May 7, 2020
                                   Defendants.           Time:      10:00 a.m.
          18                                             Place:     Courtroom 6D
                                                         Judge:     Hon. Fernando M. Olguin
          19
                                                         Action Filed:   February 8, 2019
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                DECLARATION OF BRIAN M. LUTZ ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
           Case 2:19-cv-00986-FMO-SK Document 64-2 Filed 03/13/20 Page 2 of 3 Page ID #:954


            1            I, BRIAN M. LUTZ, declare and state as follows:
            2            I am an attorney duly licensed by the State Bar of California and admitted to
            3    practice before this Court. I am a partner in the law firm of Gibson, Dunn & Crutcher
            4    LLP, and I represent Defendants Wirecard AG (“Wirecard”), Markus Braun, Burkhard
            5    Ley, Alexander von Knoop, Jan Marsalek, and Susanna Steidl (collectively, the
            6    “Defendants”) in the above-captioned case. I make this Declaration in support of
            7    Defendants’ Motion to Dismiss First Amended Class Action Complaint for Violation
            8    of the Federal Securities Laws, filed concurrently herewith. I have personal
            9    knowledge of the facts stated in this Declaration and, if called upon, could and would
          10     testify competently thereto.
          11             1.      Attached hereto as Exhibit 1 is a true and correct copy of a Wirecard
          12     press release summarizing an independent investigation of certain transactions
          13     regarding Wirecard entities in Asia, titled “Wirecard AG: External Investigation
          14     reveals no material impact on financial reports of Wirecard,” and dated March 26,
          15     2019.
          16             2.      Attached hereto as Exhibit 2 is a true and correct copy of Wirecard’s
          17     2015 Annual Report for the period ended December 31, 2015, published in April 2016.
          18             3.      Attached hereto as Exhibit 3 is a true and correct copy of Wirecard’s
          19     2016 Annual Report for the period ended December 31, 2016, published in April 2017.
          20             4.      Attached hereto as Exhibit 4 is a true and correct copy of Wirecard’s
          21     2017 Annual Report for the period ended December 31, 2017, published in April 2018.
          22             5.      Attached hereto as Exhibit 5 is a true and correct copy of Wirecard’s
          23     2018 Annual Report for the period ended December 31, 2018, published in April 2019.
          24             6.      Attached hereto as Exhibit 6 is a true and correct copy of a chart showing
          25     the historical prices of WRCDF shares from December 31, 2018 through February 3,
          26     2020.
          27
          28

Gibson, Dunn &
                                                      2
Crutcher LLP                  DECLARATION OF BRIAN M. LUTZ ISO MOTION TO DISMISS
                                        CASE NO. 2:19-cv-00986-FMO-SK
           Case 2:19-cv-00986-FMO-SK Document 64-2 Filed 03/13/20 Page 3 of 3 Page ID #:955


            1          I declare under penalty of perjury that the foregoing is true and correct.
            2    Executed on this 13th day of March, 2020, at San Francisco, California.
            3
            4                                               By: /s/ Brian M. Lutz
                                                                  Brian M. Lutz
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 3
Crutcher LLP             DECLARATION OF BRIAN M. LUTZ ISO MOTION TO DISMISS
                                   CASE NO. 2:19-cv-00986-FMO-SK
